Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Health of the State of New York, dated December 31, 1997, which, after a hearing, sustained a determination of the Department of Social Services of Suffolk County denying medical assistance benefits to the petitioner.
*324Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Although the petitioner did not commence this proceeding against the respondent Commissioner of the Department of Health of the State of New York within the applicable four-month Statute of Limitations (see, CPLR 217 [1]), the proceeding is nonetheless timely since the “relation back doctrine” of CPLR 203 applies (see, L 1997, ch 436, part B, § 122 [a] [2] [e]; Ulster Home Care v Vacco, 268 AD2d 59; Austin v Interfaith Med. Ctr., 264 AD2d 702).
However, it is undisputed that the petitioner, without good cause, failed to submit documentation necessary to determine her eligibility for medical benefits. Accordingly, the denial of medical assistance benefits to her is supported by substantial evidence (see, Social Services Law § 366; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Louis v Dowling, 216 AD2d 396; Matter of Neunie v Perales, 193 AD2d 681; Matter of Chase v New York State Dept, of Social Servs., 252 AD2d 612). Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.